Name: Commission Directive 87/143/EEC of 10 February 1987 amending the first Directive 80/1335/EEC on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products
 Type: Directive
 Subject Matter: natural and applied sciences;  consumption;  iron, steel and other metal industries;  chemistry
 Date Published: 1987-02-27

 Avis juridique important|31987L0143Commission Directive 87/143/EEC of 10 February 1987 amending the first Directive 80/1335/EEC on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products Official Journal L 057 , 27/02/1987 P. 0056 - 0056 Finnish special edition: Chapter 13 Volume 16 P. 0137 Swedish special edition: Chapter 13 Volume 16 P. 0137 *****COMMISSION DIRECTIVE of 10 February 1987 amending the first Directive 80/1335/EEC on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (87/143/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Commission Directive 87/137/EEC (2), and in particular Article 8 (1) thereof, Whereas in the light of scientific and technical data it has been found necessary to adapt the method of analysis for the determination of zinc; whereas Commission Directive 80/1335/EEC (3) should therefore be amended; Whereas the measures laid down in this Directive are in conformity with the opinion of the Committee on the Adaptation to Technical Progress with the opinion of the Committee on the Adaptation to Technical Progress of Directives for the Removal of Technical Barriers to Trade in Cosmetics, HAS ADOPTED THIS DIRECTIVE: Article 1 Chapter VI in the Annex to Directive 80/1335/EEC is hereby amended as follows: 1. The following is added to point 5: '5.13. Filter paper, Whatman No 4 or equivalent'. 2. The following is added to point 6.1: '6.1.1. Filter, with the aid of a vacuum pump if necessary, and retain the filtrate. 6.1.2. Repeat the extraction step with a further 50 ml of distilled water. Filter and combine the filtrates.' 3. At point 6.2, the reference to the solution should read 6.1.2 instead of 6.1. Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 1 July 1988. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 10 February 1987. For the Commission Grigoris VARFIS Member of the Commission (1) OJ No L 262, 27. 9. 1976, p. 169. (2) OJ No L 56, 26. 2. 1987, p. 20. (3) OJ No L 383, 31. 12. 1980, p. 27.